Citation Nr: 0431850	
Decision Date: 12/01/04    Archive Date: 12/14/04

DOCKET NO.  94-41 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a psychiatric disorder.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

A DD 214, Certificate Of Release Or Discharge From Active 
Duty (DD 214), reflects active duty from January 1992 to 
August 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Boston, Massachusetts.  In that decision, the RO, in 
pertinent part, denied the issue of entitlement to service 
connection for a psychiatric disorder.  


REMAND

At the enlistment examination conducted in June 1991, the 
veteran's psychiatric system was listed as normal.  A private 
medical record dated in July 1991 indicates that the veteran 
sought treatment for some paranoid thoughts.  Following a 
mental status evaluation, the examiner diagnosed, on Axis I, 
an obsession compulsion disorder.  

According to additional military records, in April 1992, the 
veteran sought treatment for several severe episodes, with 
almost daily minor episodes, of "lightheadedness," racing 
thoughts, decreased concentration, and a lack of confidence 
occurring intermittently for the past two weeks.  At that 
time, he reported having a past history of anxiety.  The 
examining physician's assistant recommended ruling out 
depression.  

Subsequent military records reflect hospitalization for 
psychiatric treatment for approximately six weeks between May 
and June 1992.  The Axis I diagnosis was described as a 
moderate chronic obsessive-compulsive disorder.  The military 
physician who treated the veteran also concluded that this 
disability existed prior to the veteran's service.  

At the separation examination conducted in August 1992, the 
veteran's psychiatric system was listed as  normal.  A mental 
status evaluation conducted on the following day in August 
1992 reflected normal behavior, full alertness, full 
orientation, an unremarkable mood or affect, clear thinking 
process, normal thought content, and good memory.  The 
veteran was found to have the mental capacity to understand, 
and to participate in, the proceedings.  

Post-service VA and private medical records dated between 
March 1993 and September 1998 reflect periodic treatment for, 
and evaluation of, a psychiatric disability.  In particular, 
these reports include pertinent diagnoses of an anxiety 
disorder, an adjustment disorder with an anxious mood, 
depression, a chronic dysthymic disorder, a panic disorder 
with obsessive-compulsive features, and an 
obsessive-compulsive disorder.  

As the Board noted in the Introduction portion of this 
decision, the DD 214 reflects active duty from January 1992 
to August 1992.  Several documents associated with the 
veteran's claims folder throughout the current appeal include 
references to his active duty for training.  An effort should 
be made to have the service department clarify the type of 
service that the veteran had.  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED for the following actions:

1.  The RO should contact the service 
department and have that organization 
clarify the type, and exact dates, of the 
veteran's service.  Any response from the 
service department, including any 
available reports, should be associated 
with the veteran's claims folder.  

2.  If the veteran's service is found to 
include active duty rather than active 
duty for training or inactive duty for 
training, any VA examination conducted 
pursuant to this paragraph should include 
a discussion from the examiner as to 
whether the veteran's psychiatric 
disorder pre-existed such service and, if 
so, whether the disability increased in 
severity beyond its natural progression 
during service.  

3.  The RO should then re-adjudicate the 
issue of entitlement to service 
connection for a psychiatric disorder.  
If the service department confirms that 
the veteran's service involved active 
duty rather than active duty for training 
or inactive duty for training, the RO, in 
re-adjudicating the veteran's service 
connection claim, should consider 
VAOPGCPREC 3-2003 (July 2003), which 
stipulates that the regulatory provisions 
of 38 C.F.R. § 3.304(b) (which require 
that the presumption of soundness may be 
rebutted by clear and unmistakable 
evidence that an injury or disease 
existed prior to service) conflict with 
the legislative requirements of 
38 U.S.C.A. § 1111 (which necessitates 
that the presumption of soundness may be 
rebutted by clear and unmistakable 
evidence that any injury or disease 
existed before acceptance and enrollment 
and was not aggravated by such service) 
and are, therefore, invalid.  

If the decision remains adverse to the 
veteran, he and his representative should 
be provided with a supplemental statement 
of the case (SSOC).  The SSOC must 
contain notice of all relevant actions 
taken on the claim for benefits, to 
include the applicable law and 
regulations considered pertinent to the 
issue on appeal as well as a summary of 
the evidence of record.  An appropriate 
period of time should be allowed for 
response.  

Thereafter, the case should be returned to the Board, if in 
order.  This appeal is remanded to the RO via the Appeals 
Management Center in Washington, DC.  No action is required 
of the veteran until he is notified by the RO.  The veteran 
has the right to submit additional evidence and argument on 
the matter that the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).  



